Citation Nr: 0007582	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-17 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to April 
1974, from August 1975 to January 1976, and from January 1979 
to March 1979.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefit sought.  The veteran filed 
a timely appeal, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  An unappealed November 1989 decision by the RO denied the 
veteran's claim for service connection for a psychiatric 
disorder.  

2.  Additional evidence submitted since the RO's November 
1989 rating decision bears directly and substantially on the 
issue under consideration, and is by itself, or in 
conjunction with evidence previously submitted, so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a psychiatric disorder.  

3.  The veteran has submitted evidence of the incurrence of 
head trauma during service, and has submitted medical 
evidence of a nexus between that head trauma and his 
psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The November 1989 rating decision by the RO, which denied 
the veteran's claim to reopen a previously denied claim for 
service connection for a psychiatric disorder, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (1999).  

2.  The evidence received since the RO's November 1989 rating 
decision is new and material, and the veteran's claim for 
service connection for a psychiatric disorder has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

3.  The veteran's claim for service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim on a standard which has 
since been overruled by the United States Court of Appeals 
for Veterans Claims (Court) in Elkins v. West, 12 Vet. App. 
209 (1999) (en banc); and Winters v. West, 12 Vet. App. 203 
(1999) (en banc).  The Board finds that the veteran is not 
prejudiced by consideration by the Board by its initial 
analysis of his new and material claim under the new case 
law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In November 1989, the RO denied the veteran's attempt to 
reopen a previously denied claim for service connection for a 
psychiatric disorder.  This decision hence became final.  As 
such, the claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters, supra.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, an 
adjudication of the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to the agency decision makers and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material evidence is that which by itself or in connection 
with evidence previously submitted is so significant by 
itself, or in conjunction with evidence previously submitted, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Id.  

The evidence submitted at the time of the November 1989 
rating decision consisted of the following:  1) the 
appellant's service medical records; 2) contemporaneous 
clinical and VA treatment records dating from March 1976 
through February 1989; 3) an affidavit from [redacted]
dated in January 1985; 4) an affidavit from the veteran's 
mother dated in August 1989; 5) reports of VA rating 
examinations dated in February 1982 and August 1989; and 6) 
multiple and varied statements by the veteran containing a 
multitude of contentions as to the etiology of his 
psychiatric disorder.  The veteran's service medical records 
are completely negative for any indication of a psychiatric 
disorder.  However, the records do show that in November 
1973, the veteran was treated for a laceration of the scalp.  
He was noted to have struck a wall with his head, but was not 
rendered unconscious.  At that time, the veteran had 
complained of experiencing headaches in the parietal area.  
Skull X-rays were normal, and there were no neurological 
deficits noted.  The veteran has contended that he sustained 
additional head trauma during a subsequent period of service 
in 1975, but his service medical records are completely 
silent as to any such injury.  In addition, the reports of 
the veteran's service separation examinations are completely 
negative for any indication or complaint of any head trauma 
or psychiatric disorders.  Further, while the veteran and/or 
his mother have asserted at various points that he was given 
a medical discharge, there is no indication of such in the 
veteran's discharge certificate or in his service medical 
records.  

The clinical and VA treatment records show that the veteran 
was first diagnosed with paranoid schizophrenia in October 
1981.  At that time, and afterwards, the veteran was found to 
be generally out of touch with reality.  Although noting some 
of the veteran's contentions that he was subjected to various 
forms of physical abuse during service, the treatment records 
previously considered by the RO fail to contain any medical 
opinion linking such abuse to his active service.  The report 
of the October 1981 inpatient treatment shows that the 
veteran had sustained a head injury during his stay at the 
psychiatric hospital, and that he experienced swelling about 
the left temporal region, diagnosed as a hematoma, as a 
result.  However, X-rays of the skull were normal.  A letter 
dated in December 1981 from R. Bhavsar, M.D., Staff 
Psychiatrist from the Northville Regional Psychiatric 
Hospital (Northville or NRPH), indicates that a recently 
conducted EEG showed mildly abnormal results, focal to the 
right temporal area.  The veteran was advised to consult with 
his private physician regarding the mildly abnormal EEG 
results.  The remainder of the treatment records show that 
the veteran continued to have diagnoses of chronic paranoid 
schizophrenia, and that he was involuntarily committed for 
psychiatric treatment throughout this period.  

The report of the February 1982 VA rating examination shows 
that the veteran was accompanied by his mother who stated 
that he had been struck in and about the head repeatedly 
while in the service, that he had been repeatedly abused 
while in service, and that he had behaved in an inappropriate 
manner ever since his discharge.  In addition, the veteran's 
mother indicated that he had been given a medical discharge.  
Multiple projections of the skull failed to show any abnormal 
calcifications or other irregularities.  The veteran was 
found to be actively hallucinating and out of touch with 
reality at that time, was unable to provide any sort of 
medical or military history, and was diagnosed with catatonic 
schizophrenia.  The examiner also noted that the veteran's 
mother engaged in grossly inappropriate behavior during the 
course of the examination, and was eventually requested to 
leave the room in order that the veteran could be properly 
examined.  The examiner determined that the veteran was not 
competent to manage his own affairs, and that he needed long-
term psychiatric treatment.  However, the examiner did not 
express any opinion suggesting a link between the veteran's 
diagnosed schizophrenia and his active service.  

Of some note was the report of a March 1982 inpatient 
treatment summary.  The report indicates that upon admission, 
the veteran was actively hallucinating, and generally out of 
touch with reality.  His mother reported that he had suffered 
from all manner of physical abuse in service, and suggested 
that he had been mentally unstable since 1976.  However, 
after the veteran had begun taking medication, he had 
improved after seven days to the point at which he was able 
to provide a nominally coherent or lucid history.  At that 
time, he did not report any head injuries or family history 
of psychiatric disorders, per se, but indicated a long 
history of marijuana and mescaline use.  An EEG was judged to 
be mildly abnormal, but the veteran was not found to suffer 
from any seizure disorder.  The treating physician, M. S. 
Yousuf, M.D., indicated that the veteran's mother threatened 
to sue him upon learning of the veteran's impending release 
from treatment.  

A signed affidavit from [redacted], dated in January 1985, 
states that he served with the veteran in Korea in 1974, and 
that he had witnessed a Specialist 4th Class (SPC) [redacted] 
regularly harass the veteran by pushing and shoving him 
around.  He also stated that on one occasion, he witnessed 
SPC [redacted] strike the veteran with a metal object while the 
veteran was asleep.  The veteran's mother submitted a signed 
affidavit, dated in August 1989, essentially reiterating her 
earlier contentions that the veteran was subject to all 
manner of beatings in service, and that his psychiatric 
disorder began while he was stationed in Seoul, Korea.  

The report of the August 1989 VA rating examination shows 
that the veteran was driven to his appointment by his wife, 
and that he had previous diagnoses of Axis I paranoid 
schizophrenia.  The veteran indicated that he continued to 
experience voices speaking to him when no one was around, and 
other delusional behavior.  The veteran reported that his 
first psychiatric hospitalization occurred in the army after 
he had been beaten by his supervisor, and indicated that he 
began to hear voices shortly afterwards.  The examiner noted 
that the veteran had been hospitalized on six separate 
occasions, beginning in 1981.  Neither the veteran nor his 
wife worked at that time, and their sole means of support 
appeared to be the veteran's nonservice-connected disability 
pension check.  The veteran denied any drug or substance 
abuse, and reported that he had served in the Army for seven 
and a half years.  He reported experiencing a breakdown while 
in the Army.  The neurological evaluation was within normal 
limits, and he was diagnosed with paranoid schizophrenia in 
partial remission with medication.  

In August 1996, the veteran filed a claim to reopen his 
previously denied claim for service connection for a 
psychiatric disorder.  Evidence received since the November 
1989 final decision consists of:  1) VA and contemporaneous 
clinical treatment records, dating from October 1981 through 
August 1998; 2) two versions of an affidavit signed by 
[redacted], dated in April 1998; and 3) two personal 
hearing transcripts of testimony given at the RO before a 
Hearing Officer and before the undersigned Board Member, 
dated in March 1998 and in November 1999, respectively.  

The clinical treatment records essentially show that the 
veteran continued to receive treatment for his diagnosed 
paranoid schizophrenia from October 1981 when he was first 
diagnosed with the disorder to August 1998.  Treatment 
records show that he regularly claimed to hear angels 
speaking to him, and that he was married to "Jesus' 
daughter."  In addition, at various periods, the veteran was 
noted to have choked his 80+ year old grandfather, assaulted 
other family members, discharged firearms in his house and on 
the street, and allegedly shot at his wife from his mother's 
bedroom window while she was outside the house.  Of 
particular significance in the newly submitted treatment 
records is an inpatient summary report from the Northridge 
Regional Psychiatric Hospital, dated in March 1988, 
containing an Axis I diagnosis of residual schizophreniform 
illness associated with old severe head injury.  The treating 
physician, D. Gendernalik, M.D., noted that the veteran 
reported that he had been repeatedly assaulted while 
stationed in Korea, and that someone "banged his head 
against the floor and would flip over his bed just because he 
didn't like him."  Dr. Gendernalik stated in his report that 
the basis for the diagnosis of a schizophreniform illness 
apparently associated with old head injuries was the 
veteran's self-reported history of "multiple severe head 
injuries which he associated with hallucinations."  Aside 
from the veteran's self-reported history of in-service head 
trauma, the treatment record offered no other basis or 
justification for the above diagnosis.  The veteran had also 
reported taking "five mescalines per day as well as smoking 
weed daily for years" in addition to daily alcohol 
consumption.  The veteran subsequently denied any street drug 
or heavy alcohol use, and stated that he had been employed as 
a security guard fairly recently.  However, the veteran's 
mother reported that he had been using crack cocaine, 
mescaline, marijuana, and alcohol on a daily basis.  

Remaining treatment records only show that the veteran 
continued to experience psychotic symptoms when he failed to 
take his medications as prescribed.  In November 1994, he 
underwent a general physical examination for complaints of 
headaches in which his head was found to be essentially 
atraumatic without bruits or other indications of head trauma 
or injury.  At that time, a neurological examination also 
yielded normal results.  He was diagnosed with a mixed 
headache disorder consisting of migrainous and myalgic 
components.  There was no evidence of a focal brain lesion.  

In March 1998, the veteran, his wife, and children appeared 
at a personal hearing before a Hearing Officer at the RO.  
The veteran testified that he sustained a head injury in 
Korea, but that his medical records reflecting treatment for 
such injury were lost.  The veteran testified, in substance, 
that one "Spec 4 [redacted]," a barracks mate, dealt heavily in 
the U.S./Korean black market in all manner of contraband 
goods ranging from heavy weapons to food ration cards.  The 
veteran indicated that "[redacted]" was afraid that the veteran 
was about to report his activities to the authorities, and 
struck the veteran on the head with a metal pipe.  The 
veteran testified that he was rendered unconscious for a 
period of time, and that he was awakened on the floor of his 
barracks by North Korean soldiers who performed acupuncture 
on his head.  He stated that he experienced psychiatric 
problems following this incident, and that his subsequent 
hospitalizations were attributable to the attack by 
"[redacted]."  The veteran testified that he was given an 
Article 15, nonjudicial punishment, for his failure to report 
for duty on the date he claimed to have been attacked.  The 
veteran also indicated that he was treated for a head wound 
in basic training in November 1973 after another basic 
trainee had thrown a wall locker across the room, striking 
him (the veteran) in the head.  According to the veteran, he 
was rendered unconscious, and taken to a dispensary for 
treatment.  However, he indicated that the claimed attack by 
"[redacted]" occurred some years later while he was stationed 
in Korea.  The veteran testified that he had awakened to 
"acupuncture" performed by the North Korean soldiers, but 
that upon awakening, was unable to recall what had happened.  
In any event, he testified that he did not report the 
incident at the time, because he was afraid that he would be 
killed.  In addition, the veteran indicated that no one who 
witnessed the alleged attack was willing to testify for fear 
of retaliation by "[redacted]" and his black marketeers, but 
that one [redacted] (sic) was willing to support the 
veteran's account of events.  According to the veteran, he 
was interviewed by an Army Colonel who determined that he had 
a psychiatric disorder and transferred him back to the 
continental United States for a medical discharge.  The 
veteran then stated that he was diagnosed with a psychiatric 
disorder within a month of his discharge from service.  With 
respect to his subsequent period of active duty from January 
through March 1979, the veteran testified that he was 
discharged after military authorities became aware of his 
prior medical history.  The veteran's representative noted 
that none of his service medical records, covering all 
periods of active service, including service entrance and 
service separation examinations, showed a diagnosis of a 
psychiatric disorder, but the veteran was unable to respond 
to her query regarding when he was first diagnosed with a 
psychiatric disorder by civilian medical professionals.  He 
was unable to provide any information as to the unit, 
location, or other identifying information regarding the 
alleged Army Colonel who had authorized a "psychiatric" 
discharge.  The veteran then testified that between 1975 and 
1979, the voices in his head were sufficiently quiet that he 
did not feel the need to seek medical attention.  The 
veteran's wife and children testified, in substance that they 
felt that service connection for a psychiatric disorder was 
warranted because they did not have enough money, and that 
the veteran suffered from his paranoid schizophrenia a great 
deal.  

Additional affidavits, dated in April 1998, were received 
from [redacted], stating that the veteran had been 
repeatedly struck on the head with a metal pipe by 
"[redacted]," that he had been rendered unconscious, and that 
he had been taken to a medic for treatment.  Mr. [redacted] 
stated that he was afraid to come to the immediate aid of the 
veteran for fear of being beaten himself.  Mr. [redacted] 
indicated that the veteran experienced hallucinations and 
other delusional behavior following that incident.  In 
addition, Mr. [redacted] indicated that the veteran failed to 
report to the morning formation following this incident, and 
that he received an Article-15 nonjudicial punishment for 
failure to report to motor pool duty.  A copy of the Article 
15 report, DA Form 2627, dated on December 4, 1975, shows 
that the veteran failed to report to motor pool duty on 
November 29, 1975, in violation of Article 86 of the Uniform 
Code of Military Justice (UCMJ).  The Article 15 report, 
signed by both the veteran and his commander, fails to 
contain any mention of the veteran having been beaten, 
rendered unconscious, or any incident as currently reported 
by the veteran and Mr. [redacted].  

The veteran and his wife appeared at an additional personal 
hearing before the undersigned Board Member at the RO in 
November 1999.  The veteran essentially repeated his earlier 
testimony that he was beaten unconscious by "[redacted]" and 
subsequently received an Article 15 for his failure to report 
to formations or duty that day.  The veteran testified that 
he awoke in his barracks in a puddle of blood to find Korean 
soldiers standing over him.  According to the veteran, one of 
the Koreans stuck a needle into his skull causing 
excruciating pain, and that he had no recollection of elapsed 
time.  The veteran stated that he reported for duty at the 
motor pool, but that upon seeing him, a staff sergeant (E-6) 
drove him to a dispensary.  However, the veteran testified 
that the medic refused to treat him immediately, and the 
sergeant left him at the dispensary shortly afterwards.  He 
indicated that "[redacted]" regularly kept a 2 1/2-foot pipe by 
his bed, and that he now has a permanent bump on his head 
from having been struck with that pipe.  He testified that 
being struck with the pipe and having been stuck with needles 
by the Koreans resulted in his auditory hallucinations and 
delusions.  In addition, the veteran testified that he had 
been previously struck in the head by a flying wall locker, 
but that when he awoke in the hospital, his records had 
"mysteriously disappeared."  The veteran's wife testified 
that the veteran heard Chinese voices due to having been 
struck on the head in Korea.  Further, both the veteran and 
his wife testified that he had become a police officer for 
the Royal Oak Township in Michigan, which he subsequently 
clarified to indicate that he worked with the police and fire 
department on an "auxiliary" basis, performing maintenance 
and routine duties.  The veteran and his wife stated that the 
veteran was continually kicked in the head in service, and 
that he was afraid to report these incidents at the time.  
The veteran's wife also stated that he should be granted 
service connection for his psychiatric disorder because of 
the their "star witness," [redacted] (sic).  

Without addressing the additional evidence submitted by the 
veteran which has little bearing on the outcome of this case, 
the Board finds that the affidavit submitted by [redacted]
[redacted], and the March 1988 treatment record are new, as they 
were not part of the record at the time of the November 1989 
rating decision.  Moreover, as this evidence addresses the 
etiology of the veteran's psychiatric disorder, without 
regard to the merit of this evidence, the Board finds that it 
is clearly probative of the central issue in this case, 
service connection for the veteran's psychiatric disorder.  

Accordingly, the Board finds that the additional evidence 
submitted subsequent to the RO's November 1989 rating 
decision, when considered alone or in conjunction with all 
the evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a psychiatric 
disorder.  As such, this evidence is "new and material" as 
contemplated by law, and thus, provides a basis to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
addition, the Board finds that the veteran's claim for 
service connection for a psychiatric disorder is well 
grounded.  See 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).  Specifically, statements 
by Mr. [redacted], while unsupported by the evidence of record, 
and the March 1988 medical treatment record, are sufficient 
to establish a plausible basis for concluding that the 
veteran was struck on the head with a pipe, and are 
sufficient to establish a medical nexus between the veteran's 
currently diagnosed paranoid schizophrenia and his active 
service.  Therefore, the April 1998 statements by Mr. [redacted] 
and the March 1988 treatment record are sufficient to well 
ground the veteran's claim for service connection for a 
psychiatric disorder.  

However, as discussed further below, the Board emphasizes 
that the statements by Mr. [redacted] and the report of the March 
1988 inpatient treatment are only sufficient to well ground 
the veteran's claim for service connection.  The statement by 
Mr. [redacted] is not supported by any evidence of record, and the 
diagnosis rendered in the report of the March 1988 treatment 
record, Axis I residual schizophreniform illness associated 
with old severe head injury, appears to be based solely on a 
history as provided by the veteran, and does not offer any 
clinical or medical basis for such a conclusion.  
Accordingly, this evidence while sufficient for the limited 
purposes of well grounding the veteran's claim for service 
connection is not sufficient to warrant a grant of service 
connection.  Therefore, as the veteran's claim has been found 
to be well grounded, it is necessary to remand the case to 
the RO for further development.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a psychiatric 
disorder has been reopened.  The veteran's claim for service 
connection for a psychiatric disorder is well grounded, and 
to this extent only, the appeal is granted.  


REMAND

As noted, the veteran's service medical records show that he 
sustained a laceration to his scalp in November 1973, and had 
complained at that time of experiencing an aching in the 
parietal area after having allegedly struck a wall with his 
head.  In addition, he has submitted evidence, notably two 
affidavits from a former comrade in arms, [redacted], 
as discussed above, stating that he witnessed the veteran 
being physically abused and struck about the head with a 
metal pipe by another soldier.  Mr. [redacted] stated that as a 
result of this alleged incident, the veteran was rendered 
unconscious and was taken for treatment shortly thereafter.  
He has indicated that the veteran experienced hallucinations 
and other signs of dementia afterwards.  

While there is no evidence in the veteran's service medical 
records supportive of the veteran's and Mr. [redacted] statements 
and assertions, the veteran was nonetheless diagnosed in 
March 1988 with Axis I residual schizophreniform illness, 
associated with an old severe head injury, by one D. 
Gendernalik, M.D., of the Northville Regional Psychiatric 
Hospital.  Dr. Gendernalik went on to state that the sole 
basis for the above diagnosis was the veteran's self-reported 
history of having sustained multiple severe head injuries 
which he had associated with hallucinations.  The Board finds 
that while there may be an issues with respect to the merit 
or credibility of this evidence, it does establish the 
required medical nexus between alleged head injuries in 
service and the veteran's diagnosed psychiatric disorder.  

In this regard, the Board re-emphasizes that the above-
discussed evidence is sufficient to well-ground the veteran's 
claim only.  It does not, by itself, constitute a basis for a 
grant of service connection, particularly in view of the 
apparent lack of factual support in the record.  Therefore, 
inasmuch as the Board finds that the April 1998 statement by 
Mr. [redacted] and the March 1988 treatment record constitute new 
and material evidence, and are sufficient to well ground the 
veteran's claim for service connection, the case must be 
remanded to the RO in order for additional development to be 
undertaken, and then for the veteran's claim to be considered 
on a de novo basis on the merits.  

Therefore, in light of the foregoing, and in order to fully 
and fairly adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:  

1.  After contacting the veteran and 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file all medical records 
pertaining to his psychiatric disorder, 
dated since the time of the last request 
for such information.  

2.  The veteran should be scheduled to 
undergo neurological and psychiatric 
examinations to determine if the veteran 
currently suffers from any residuals of a 
head trauma which may have been incurred 
in service, and to offer an opinion as to 
the etiology of his psychiatric disorder, 
variously diagnosed as paranoid 
schizophrenia.  The examiner conducting 
the neurological portion of the 
examination is requested to offer an 
opinion as to whether there is any 
current indication of any head trauma, 
based upon examination, which may have 
been incurred in service.  The examiner 
conducting the psychiatric portion of the 
examination is requested to offer an 
opinion as to whether the veteran's 
psychiatric disorder was caused by the 
alleged head trauma, particularly in view 
of the March 1988 treatment record 
containing a diagnosis of Axis I residual 
schizophreniform illness apparently 
associated with "old severe head 
injuries," and all other relevant 
medical evidence.  In addition, the 
examiner is requested to offer an opinion 
as to the validity of the March 1988 
diagnosis in light of the available 
clinical evidence and in light of the 
examination of the veteran.  The 
veteran's claims folder should be made 
available to the examiners for review in 
advance of the scheduled examinations.  
All indicated studies and tests should be 
performed.  The examiners are expressly 
requested to include in their written 
reports complete rationales in addition 
to the clinical evidence used as bases 
for all opinions expressed.  

3.  Upon completion of the above-
requested development, the RO should 
review the psychiatric examination report 
to ensure that it complies with the 
directives set forth above.  If it does 
not, all appropriate action should be 
undertaken to ensure compliance.  The RO 
should then adjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder on a de novo basis.  
If the determination remains unfavorable 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and be provided an 
opportunity to respond prior to referring 
the case back to the Board for further 
review.  

The purpose of this REMAND is both to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merit of 
the veteran's claim, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



